ORDER
PER CURIAM.
Wesley E. Miller (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
We affirmed Movant’s conviction for manufacture of a controlled substance and possession of a controlled substance with intent to distribute in violation of Section *698195.211 RSMo 1994. State v. Miller, 14 S.W.3d 135 (Mo.App. E.D.2000). Following a jury trial, the trial court sentenced Movant to concurrent terms of ten and fifteen years imprisonment. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion after an evi-dentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).